DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4, 5 and 6 been renumbered claim 5, 6 and 7, respectively.
Claim 6 (line 5) is objected to because of the following informalities:  “is comprised for” should be replaced by -- comprises --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the central rivet (50) being positioned co-planar with the top side (21) of the primary frame. 50 is not on the same plane as 21 (See Figs. 2, 4, 8 and 9). Claim 3 is rejected for depending from claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3 and 5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yang                       (US 2012/0311808).
As to claim 1, Yang discloses a wiper blade comprising: a primary frame (10) including a pair of longitudinal frame side walls (Vertical walls), a horizontal wall (The wall at “12”) on a top side of the primary frame between the longitudinal frame side walls, and a recessed portion (The rectangular opening which 23 inserts into) in the horizontal wall; and a connection device (22) including a pair of longitudinal connection device side walls (The vertical outermost walls of 22) and a pair of horizontal platforms (The horizontal walls at elements 222) provided each between the connection device walls on an opposing longitudinal end of the connection device, and a central rivet (23) between the connection device side walls, wherein the connection device is positioned within the recessed portion of the primary frame horizontal side wall, and each horizontal platform of the connection device is connected with the horizontal wall of the primary frame (Fig. 1).
As to claim 3, wherein the connection device sidewalls and the central rivet are positioned between the longitudinal frame side walls (Fig. 1). 
As to claim 5, wherein the connection device is a side-saddle and the central rivet is not positioned between the longitudinal frame side walls (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Kessler (US 5,742,973).
Yang includes a receiving hole (120), but does not include wherein the horizontal platforms of the connection device each include a protrusion securable within the receiving hole on the horizontal wall of the primary frame. 
Kessler discloses the top platform of the connection device including a protrusion (48) securable within a receiving hole (50) on the horizontal wall of the primary frame (Fig. 2). 
It would have been obvious to have modified Yang such that the horizontal platforms of the connection device each include a protrusion securable within the receiving hole on the horizontal wall of the primary frame, as taught by Kessler, in order to further secure the connection device to the primary frame.


Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Machida              (US 2008/0098559).
As to claim 6, Machida discloses a wiper blade comprising: a wiper strip (16); a force distribution structure (25) having opposite ends, the wiper strip connected to the force distribution structure (Fig. 3); and a cover (17, 18), wherein the cover comprises a plurality of cover segments (Fig. 2), and wherein the cover segments pivotably connect to each other (paragraph 75), and at least one of the cover segments has an end wall (17a) to cover the force distribution structure between the cover segments as they pivot with respect to each other (Figs. 3 and 11).
As to claim 7, wherein the plurality of cover segments includes a center segment (17) and a pair of end sections (18) on either longitudinal end of the center segment, and the end wall is provided on one of the longitudinal ends of the center segment (Figs. 2 and 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723